DATE 4/17/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      4/17/2015 2:28:30 PM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                              Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2013-04925

VOLUME                       PAGE                       OR          IMAGE # 64470612

DUE 5/1/2015                                          ATTORNEY 00793281

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             3/2/2015

MOTION FOR NEW TRIAL DATE FILED N/A

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         4/16/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 60
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 17, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201304925__ PJN> __ TRANS NUM: _________ CURRENT COURT: 165 PUB? _
CASE TYPE: TAX DELINQUENCY                  CASE STATUS: DISPOSED (FINAL)
STYLE: CLEAR CREEK INDEPENDENT SCHOOL DI VS GNM ENTERPRISES (D/B/A EL SUPER)
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00014-0001 IVD          VELJANOVICH, CARMENT GLORIA
_     00013-0001 IVD          MELENDEZ, FREDI OMAR DBA EL SU D
_     00012-0001 IVD          VELJACO CORPORATION DBA EL SUP
_     00011-0001 DEF          VELJANOVICH, CARMEN GLORIA
_     00010-0001 IVP 24041980 HARRIS COUNTY                      STONE, HERBER
_     00004-0002 IVD 00793281 ZAPATA, ARACELI (D/B/A EL SUPE     ARONOWITZ, MA
_     00009-0001 AGT          VELJACO CORPORATION (D/B/A EL
_     00008-0001 AGT          GNM ENTERPRISES (D/B/A EL SUPE

==> (15) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 17, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201304925__ PJN> __ TRANS NUM: _________ CURRENT COURT: 165 PUB? _
CASE TYPE: TAX DELINQUENCY                  CASE STATUS: DISPOSED (FINAL)
STYLE: CLEAR CREEK INDEPENDENT SCHOOL DI VS GNM ENTERPRISES (D/B/A EL SUPER)
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00007-0001 DEF          MELENDEZ, FREDI OMAR (D/B/A EL D
_     00006-0001 DEF          EL SUPER MEAT MARKET AND TAQUE D
_     00005-0001 DEF 00793281 VELJACO CORPORATION (D/B/A EL      ARONOWITZ, MA
_     00004-0001 DEF 00793281 ZAPATA, ARACELI (D/B/A EL SUPE     ARONOWITZ, MA
_     00003-0001 DEF          EL SUPER                         D
_     00002-0001 DEF          GNM ENTERPRISES (D/B/A EL SUPE D
_     00001-0001 PLT 24075276 CLEAR CREEK INDEPENDENT SCHOOL     WIEHLE, ELIZA


==> (15) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP